DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application contains claims directed to the following patentably distinct species:
Species I, Fig. 2A, 2B, 3 with a faceplate of a circuit board, 	wherein the faceplate has two handle portions with distal ends that both extend parallel to the extraction direction. 	Species II, Fig. 6A with a faceplate of a circuit board, 	wherein the faceplate has a distal end of a handle portion that extends obliquely so that it is directed in the extraction direction and toward one side in the thickness direction, 	wherein the faceplate has a distal end of another handle portion that extends obliquely so that it is directed in the extraction direction toward another side in the thickness direction.	Species II, Fig. 6B with a faceplate of a circuit board, 	wherein the faceplate has a distal end of a handle portion that extends in parallel with the thickness direction and toward one side in the thickness direction, 	wherein the faceplate has a distal end of another handle portion that extends in parallel 
Species III, Fig. 7A, 7B with a faceplate of a circuit board, wherein the faceplate has two handle portions with distal ends that both extend parallel to the extraction direction, and wherein these distal ends do not overlap with each other when viewed from the side. 	Species IV, Fig. 8A, 8B with a faceplate of a circuit board, 	wherein the faceplate has a distal end of a handle portion that extends obliquely from a proximal end of the handle portion so as to be directed in the extraction direction and toward one side in the thickness direction, 	wherein the faceplate has a distal end of another handle portion that extends obliquely from a proximal end of the handle portion so as to be directed in the extraction direction and toward another side in the thickness direction. 
The species are independent or distinct because of mutually exclusive and patentably distinct features thereof as explained above and depicted on the relevant species figures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 8 are generic.
Restriction for examination purposes as indicated is proper because all these species listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the species would require a different field of search (e.g. searching different classes/subclasses/groups/subgroups or electronic resources, or employing 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an 
A telephone call was made to Robert Michal (Reg. 35,614) on November 16, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made because he asked for the restriction to be sent out rather than electing over the phone.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday 9AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ZHENGFU J FENG/Examiner, Art Unit 2835
November 18, 2021                                                                                                                                                                                     

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835